Eldridge, Judge,
concurring specially.
While I fully concur in the opinion, I write to clarify that OCGA § 9-11-11.1, the anti-SLAPP statute, had no application to this case and that such statute must further only the intent of the General Assembly by statutory construction. OCGA § 1-3-1 (a); City of Roswell v. City of Atlanta, 261 Ga. 657 (1) (410 SE2d 28) (1991). Where the meaning of a statute is clear, plain, and unambiguous, the courts must construe it according to its terms. Hollowell v. Jove, 247 Ga. 678, 681 (279 SE2d 430) (1981); Atlanta &c. R. Co. v. Wise, 190 Ga. 254, 255 (1) (9 SE2d 63) (1940). Statutes in derogation of common law must be strictly construed against the party asserting the right under the statute. Corner v. State, 223 Ga. App. 353, 355 (477 SE2d 593) (1996); Hester v. Chalker, 222 Ga. App. 783, 784 (476 SE2d 79) (1996). Thus, this statute shall not be broadened to extend the privilege of tort immunity that abrogates a common law cause of action by judicial construction.
This tort case for libel, invasion of privacy, and intentional infliction of emotional distress arose out of a publication for profit of an article in Atlanta Magazine regarding a Buckhead murder investigation as a garden variety defamation action. This article did not deal with a petition in the public interest before a regulatory agency, legislative body, authority, county or municipal quasi-judicial agency or publication urging legislative change. The article did not even purport to seek any legislative action by petition or urge such action.
The title of the Act, “Claim Arising From Act of Defendant Which Could Reasonably Be Construed as Act in Furtherance of Free Speech or Petition to Government for Redress of Grievances; Communications Deemed Privileged With Regard to Libel and Slander,” clearly distinguishes this action from the subject of the privileged area under the Act. The legislative caption describing the Act states that the purpose of the Act was “to encourage continued participation by citizens of Georgia in matters of public significance; to encourage the valid exercise of the constitutional rights of freedom of speech and the right to petition government for a redress of grievances.” The caption of an Act clearly expresses the intent of the General Assembly. Moore v. Ray, 269 Ga. 457, 459 (499 SE2d 636) (1998); Moore v. Robinson, 206 Ga. 27, 40 (6) (55 SE2d 711) (1949); Sovereign Camp Woodmen of the World v. Beard, 26 Ga. App. 130, 131-132 (105 SE 629) (1921).
*800The General Assembly of Georgia finds and declares that it is in the public interest to encourage participation by the citizens of Georgia in matters of public significance through the exercise of their constitutional rights of freedom of speech and the right to petition government for redress of grievances. The General Assembly of Georgia farther finds and declares that the valid exercise of the constitutional rights of freedom of speech and the right to petition government for a redress of grievances should not be chilled through abuse of the judicial process.
OCGA § 9-11-11.1 (a) (Ga. L. 1996, pp. 260, 261, § 1).
As used in this Code section, “act in furtherance of the right of free speech or the right to petition government for a redress of grievances under the Constitution of the United States or the Constitution of the State of Georgia in connection with an issue of public interest or concern” includes any written or oral statement, writing, or petition made before or to a legislative, executive, or judicial proceeding, or any other official proceeding authorized by law, or any written or oral statement, writing, or petition made in connection with an issue under consideration or review by a legislative, executive, or judicial body, or any other official proceeding authorized by law.
OCGA § 9-11-11.1 (c) (Ga. L. 1996, pp. 260, 262, § 1). The rule of construction, noscitur a sociis, that the meaning of a word is derived from other words in association so that they have the similar contextual meaning applies in this case as to the type of free speech and petition entitled to protection. Mott v. Central R., 70 Ga. 680 (1883); Haddon v. Shaheen & Co., 231 Ga. App. 596, 597 (1) (a) (499 SE2d 693) (1998); Saleem v. Bd. of Trustees &c. of Atlanta, 180 Ga. App. 790, 791 (2) (351 SE2d 93) (1986); Royal Indem. Co. v. Agnew, 66 Ga. App. 377 (18 SE2d 57) (1941). The free speech under the Act involves public debate and petition for redress of grievances involving significant public interest as opposed to freedom of the press in general.
This Act was intended to prevent suits or countersuits by developers seeking zoning changes from intimidating homeowners from opposing their zoning application or suing to overturn zoning changes granted. It also was intended to prevent parties seeking to maintain the status quo as to matters of significant public interest from using lawsuits to intimidate interest groups petitioning the redress of grievances from legislative or executive entities. In the past, developers, which had homeowner opposition, sued the leaders *801of civic associations and homeowners who opposed them to silence them by such economic threat. It was this abuse of judicial process that the General Assembly sought to prevent. McGuire v. McGuire, 228 Ga. 782, 785 (187 SE2d 859) (1972). It was never intended to protect the media from tort liability, which already enjoy extensive statutory and constitutional protections from tort liability. Providence Constr. Co. v. Bauer, 229 Ga. App. 679 (494 SE2d 527) (1997). See also Kent & Isenberg, Georgia’s New Anti-SLAPP Statute, Ga. Bar J. (June 1997), p. 26.
Decided July 5, 2000.
Neal H. Howard, for appellant.
Arnall, Golden & Gregory, Robert L. Rothman, Frank N. White, Roger A. Chalmers, for appellees.